WHATLEY, Judge.
The trial court erred in denying Chan-tay Clark’s motion for rehearing of the order denying her petition for writ of ha-beas corpus. In her motion for rehearing, Clark correctly asserted that the trial court lacked jurisdiction to hear her petition because she filed it in the wrong circuit. A petition for writ of habeas corpus must be filed in the circuit in which the petitioner is detained. § 79.09, Fla. Stat. (1997); Savage v. State, 662 So.2d 750 (Fla. 4th DCA1995).
Accordingly, we reverse and remand with directions that the trial court vacate its order denying Clark’s petition and transfer the petition to the proper circuit.
Reversed and remanded with directions.
FULMER, A.C.J., and DAVIS, J., concur.